Title: Articles of Agreement with Thomas Whitmarsh, 13 September 1731
From: Franklin, Benjamin,Whitmarsh, Thomas
To: 


Articles of Agreement with Thomas Whitmarsh

   
   Copy: Land Office, Department of Internal Affairs, Harrisburg, Pa.


[September 13, 1731]
Articles of Agreement made and indented the Thirteenth Day of September Anno Domini one thousand seven hundred and thirty one Between Benjamin Franklin of Philadelphia in the Province of Pennsylvania Printer of the one Part and Thomas Whitemarsh of the same place Printer of the other Part, viz. Whereas the said Benjamin Franklin and Thomas Whitemarsh have determined to enter into a Copartnership for the carrying on of the Business of printing in Charlestown in South Carolina, It is hereby covenanted, granted, and agreed by and between the said Parties and each of them the said Benjamin and Thomas for himself, his Heirs, Executors, and Administrators, doth covenant, promise, and grant to and with the other and to and with the Heirs, Executors, and Administrators of the other of them in Manner following, To say, That they the said Benjamin Franklin and Thomas Whitemarsh shall be Partners in the said Business of Printing in Carolina for and during the Term of Six Years next ensuing the Day of the Arrival of the said Thomas in the Port of Charlestown aforesaid, if they the said Benjamin and Thomas shall so long live. That the said Benjamin Franklin shall be at the sole Charge and Expence of providing a printing Press with all its necessary Appurtenances together with four hundred weight of Letters (if the said Thomas shall think so great a Quantity necessary, and require it) and shall cause the same to be transported at his own Risque to the said Town of Charlestown in South Carolina. That the Business of printing and disposing of the Work printed shall be under the Care, Management, and Direction of the said Thomas Whitemarsh and the working Part performed by him or at his Expence. That all Charges for Paper, Ink, Balls, Tympans, Wool, Oil, and other Things necessary to printing, together with the Charge of all common and necessary Repairs of the Press and its Appurtenances and also the Charge of Rent for a Shop and for so much Room as is necessary to be used in the Management of the Business aforesaid, shall be divided into three equal Parts of which two Parts shall be disbursed by and paid as due from the said Thomas Whitemarsh and the remaining Third Part shall be allowed to be paid as due from the said Benjamin Franklin and taken out of his Share of the Income next to be mentioned. That all Money received or to be received for printing or for any Thing done or to be done relating thereto by the said Thomas Whitemarsh either as Gratuity, Premium, Reward, or Salary from the Government or from others shall be divided into three equal Parts of which the said Thomas for his Care, Management, and Performance shall have two Parts and the said Benjamin Franklin shall have the remaining Third Part. That he the said Thomas Whitemarsh for that End and Purpose shall keep fair and exact Book of Accounts of and concerning all Work done and sold by him and all his Receipts and Disbursments relating to the Business of Printing in Copartnership aforesaid with the Day, Month and Year of each Entry and submit the same to the View of the said Benjamin Franklin, his lawful Attorney, Executors, or Administrators as often as there unto required. And the Accounts of the Copartners aforesaid shall be drawn out Fair, communicated to each other and settled once a Year during the Copartnership aforesaid or oftner if either of them require it. And that upon such Settlement the said Thomas Whitemarsh shall remitt the Part by this Agreement belonging to the said Benjamin Franklin in such Wares or Merchandizes or in Bills of Exchange or in Money as the said Benjamin shall direct by Letter or Order under his Hand and on Board such Vessel and to such Port as the said Benjamin shall also require by Letter or Order as aforesaid at the proper Risque of the said Benjamin. That the said Thomas Whitemarsh shall not during the Term of the Copartnership aforesaid work with any other printing Materials than those belonging to the said Benjamin Franklin nor follow any other Business but Printing during the said Term, occasional Merchandize excepted. That the Loss by bad Debts shall be divided and sustained by both Parties in the same Proportion as the Money ought to have been divided by this Agreement if it had been received. That neither of the said Parties shall reap any Benefit or Advantage by his Survivorship if the other of them shall depart this Life before the Expiration of the said Term of six Years as aforesaid, But that if the said Thomas Whitemarsh shall depart this Life before the Expiration of the said Term his Executors or Administrators shall within one Year after such Decease deliver up the Press, Tipes, and all the Materials of printing which have been provided by the said Benjamin Franklin or at his Charge to the said Benjamin, his Heirs, Executors, or lawful Attorney in good Order and good Condition (allowing the usual Ware and Decay of such Things) as also the share of Money, Effects, and Debts belonging to the said Benjamin by this Agreement which shall be in the Hands of the said Thomas Whitemarsh or due at his Decease. And if the said Benjamin Franklin shall depart this Life before the Expiration of the Term of Copartnership aforesaid the said Thomas Whitemarsh shall continue the Business aforesaid, nevertheless paying and remitting the Part by this Agreement belonging to the said Benjamin Franklin unto the Heirs, Executors, Administrators, or Assigns of the said Benjamin or as they shall [direct?]. Provided the Heirs or Assigns of the said Benjamin perform all Parts of this Agreement to the said Thomas which he the said Benjamin ought to have done had he lived. And that at the Expiration of the Term of six Years aforesaid the said Thomas shall have the Right of purchasing the abovesaid Printing Press, Materials, and Types if he is so disposed at their first Value in Philadelphia allowing only what shall be judged a reasonable Abatement for the Wear of such Things in the Time they have been used. But if the said Thomas shall not be inclined to purchase them at that Price he shall transport or cause to be transported to and delivered at Philadelphia the said printing Press, Materials, and Types at his own proper Risque and Charges to the said Benjamin Franklin, his Heirs, Executors, Administrators, or Assigns. And if any unusual Damage by bad Usuage, Accident, or Negligence have happened to them he the said Thomas shall make it good. Provided nevertheless That if the first Printing Press, Materials, and Types which shall be sent by the said Benjamin Franklin to Carolina according to this Agreement miscarry thro’ the Dangers of the Sea the Copartnership hereby made shall be disolved and abolished unless the said Benjamin be willing to continue it and provide another Press and Types as aforesaid and send them at his own Risque as before, any Thing herein contained to the Contrary notwithstanding.


  
    Sealed and Delivered
    Benjamin Franklin
  
  
      in the Presence of us
    Thomas Whitmarsh
  
  
        Wm. Maugridge
    
  
  
        Nicholas Cassell
    
  


 
Memorandum the twenty fourth Day of November Ao. Di. One thousand seven hundred and thirty three before me, Edward Roberts Esquire, one of the Justices of the Peace for the City and County of Philadelphia, came William Maugridge and Nicholas Cassell both of the said City, Joiners; And upon their solemn Affirmations according to Law Did declare and say they were present and did see the within named Benjamin Franklin and Thomas Whitmarsh seal and as their respective Act and Deed deliver the within Writing indented, contained in the three preceeding Pages of this Sheet of Paper, And that the Names of them the said William Maugridge and Nicholas Cassell thereunto subscribed as Witnesses are of their these Affirmants own Hands writing respectively. Witness my Hand and Seal the Day and Year abovesaid.
Edward Roberts [L.S.]

Recorded the 24th Day of November Ao. Di. 1733

